[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] NOTICE TO DANA J. BREHM
You are hereby notified that a trial was held on this matter before the court, Frazzini, J., on January 20, 2000. Prior to the commencement of trial, the court granted a Motion to Withdraw filed by your prior counsel and consented to by you. At the time of his withdrawal, Attorney Basil stated on the record that you had indicated, through a message to his office, that you were aware that trial was to be held on January 20, 2000, but were unable to attend due to a requirement of your employment. The court found that you had actual notice that the matter was scheduled for trial that day. Because this matter had been scheduled for some time, the court heard evidence and dissolved the marriage.
The court entered the attached orders, which shall become effective fourteen days after their service on you.
The court further ordered that its orders were entered without prejudice to you, in that the court will consider a motion by the defendant to reopen the judgment for the purpose of hearing evidence from the defendant and considering proposed orders that the defendant may wish the court to consider on the condition CT Page 1683 that the defendant submits to the court the following within fourteen days from the date of service of this notice on the defendant:
    1. Satisfactory documentation from the defendant's employer indicating that the defendant was required to attend a workshop at his employment on January 20, 2000, and that the defendant's failure to attend said workshop would result in the termination of his employment;
    2. Satisfactory documentation from the defendant's employer indicating when the defendant first became aware that he was required to attend such a workshop as a condition of his continued employment; and
    3. Any other information or documentation the defendant may wish to submit relevant to cause for his non-appearance for trial on January 20, 2000.
If the defendant submits such a motion to reopen within fourteen days after service of this order, the court will stay issuance of those orders until deciding the motion to reopen and, if the court grants the motion to reopen, until any decision on that motion.
SO ORDERED
BY THE COURT
Stephen F. Frazzini, Judge Superior Court